Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 3/19/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Non-patent literature cited must contain at least the year of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). Those that have not been crossed out have been considered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 11/18/20 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The dependent claims merely expand on the abstract idea (claims 2-4) or incorporate a generic sensor (claim 5), which is also considered to be well understood, routine, and conventional as evidenced by the references below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure, as found in application 11/351,787, filed February 10th, 2006 fails to provide support for the claimed invention. In particular, the original disclosure fails to provide support for determining that the peak carbon dioxide may have been higher if the exhalation has been prolonged and to provide an output responsive to the determination. Similarly, the original disclosure fails to provide support for determining that the peak carbon dioxide value may have been higher if the peak carbon dioxide value occurs at an end of a positive slope of the plateau or if the exhalation flow does not fall to about zero at the end of the exhalation and before an onset of a next inhalation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hampton et al. (US 2003/0073919).
As to claims 1 and 4, Hampton teaches a medical monitoring system for identifying an end-exhalation carbon dioxide value of enhanced clinical utility (Abstract) comprising a capnometer for generating an output corresponding to a time-series of exhaled carbon dioxide values from a patient during an exhalation ([0011]), a processor ([0014]) programmed to analyze the exhalation (Fig. 1B; [0044]), identify a peak carbon dioxide value at an end of the exhalation (Fig. 1B - 22), and provide an output responsive to said determination ([0029]). While Hampton does not necessarily determine whether peak carbon dioxide may have been 
As to claims 2 and 3, the modified Hampton would utilize the processor to analyze the slope of the plateau.

Claims 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hampton et al. (US 2003/0073919) in view of The McGill Physiology Virtual Lab (“Respiration Lab: Lung Diseases” - https://www.medicine.mcgill.ca/physio/vlab/other_exps/resp/Lungdiseases_n.htm).
As to claim 5, Hampton does not teach that the determination is based on using a sensor for indicating a presence of exhaled flow and to determine if the exhalation flow did not fall to about zero at the end of exhalation and before an onset of a next inhalation. The McGill Physiology Virtual Lab (published online Jan 31, 2001) shows the use of a pneumotachometer and notes that in obstructive lung disease, respiration ends prematurely, thus indicating that the next inhalation begins before exhalation can reach a flow of about zero. As such, it would have been obvious to one of ordinary skill in the art to modify Hampton with the McGill Physiology Virtual Lab document to utilize other parameters which may be indicative of obstructive lung disease.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/31/21